Citation Nr: 1637276	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-17 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for dizziness, to include as secondary to service-connected tinnitus.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to August 1960.  He served in the National Guard and Reserve Service for approximately 34 years.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 videoconference hearing, and a transcript of this hearing in associated with the record.

The Board remanded this case for further evidentiary development in June 2015.

Upon remand, the RO granted the Veteran's claim for bilateral hearing loss.  As the RO granted the Veteran's claim in full, this issue is no longer on appeal and will not be discussed by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for depression, migraines, and dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he is entitled to service connection for dizziness, depression, and migraines, secondary to his service-connected hearing loss and tinnitus.  For the following reasons, the Board finds remands are in order for all three claims.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the facts reveals the following:

The Veteran's Service Treatment Records that are associated with the record do not reveal any treatment for dizziness, migraines, or depression.

In April 2015, the Veteran underwent a videoconference hearing in which he testified his dizziness began in 2003.  In response, the VA prescribed him medications.  The medicine, in turn, decreased his appetite and disturbed his sleep and did little to help with his dizziness.  The Veteran noted that his dizziness increased when he experienced tinnitus.

Concerning the Veteran's migraines, the Veteran explained that his headache condition began in 2002 and worsened whenever he experienced tinnitus

As for his depression, the Veteran stated that his depression worsened in relation to the increase in his hearing loss and tinnitus.  He stated he had received treatment for depression at the VA ever since the 1990s, and it began when he left military service.

In December 2015, the Veteran underwent a C&P examination for mental disorders in which the Veteran was diagnosed with major depressive disorder.  The examiner concluded the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, as the Veteran did not suffer from depression before or during military service.  Rather, the Veteran's depression began after his service ended, and increased in severity with the death of his son.

In January 2016, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with a headache condition.  The examiner determined the Veteran's dizziness was less likely than not incurred in or caused by his military service or his service-connected conditions.  She stated that the Veteran's service treatment records contained no evidence of headaches, and the Veteran agreed it began after service.  The examiner believed the Veteran's headaches were more likely due to genetics, medicine, or his medical conditions, as depression is a known trigger for headaches.

A review of the Veteran's VA treatment records for depression demonstrate that the Veteran has consistently contended his depression stems from racial incidents he experienced while in service; his sadness at seeing young men and women return hurt or dead from service; and his sadness at leaving the military.  The Veteran's December 2015 C&P examiner failed to address any of the Veteran's lay statements in concluding that his depression was not service connected; rather, the examiner simply stated that the Veteran did not suffer from depression in service.  While that statement may be true, the Board finds it less than conclusive in determining whether or not the Veteran's military services contributed or caused his current major depressive disorder, especially given the Veteran's frequent and consistent contentions over the years that his depression started soon after he left the service due to his memories and feelings concerning his military service.

Moreover, the Veteran's January 2016 C&P examiner concluded that both his dizziness and headaches could be attributed to emotional stress and depression.  Thus, the Board notes that the claims for dizziness and headaches are inextricably intertwined with the Veteran's claim for depression.  The development requested in the depression claim must be completed prior to the adjudication of the dizziness or headache claim, as adjudication of the depression claim may affect the adjudication of the diabetes claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim). 

Lastly, the Board notes that in the Board's June 2015 remand, it requested that the RO obtain records from St. Francis Hospital and Dr. S.B.  Although the RO requested and received the address for St. Francis Hospital from the Veteran, and requested the records from the hospital, it failed to honor the Board's remand with respect to Dr. S.B; the record reveals that the RO neither asked the Veteran for her address, nor requested the files from the doctor.  Thus, as the RO has not complied with the Board's June 2015 remand orders, another remand is in order, to ensure the Veteran is provided with compliance with these orders and a complete record.  See 38 C.F.R. § 3.159(c)(1) (laying out the requirements of VA's duty to assist with regard to obtaining evidence not in the custody of a federal department or agency). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to obtain and name and address of Dr. S.B.  Following the Veteran's release of those private treatment records, obtain and associate the records with the Veteran's file.

If no new records are associated with the file, a written determination should be included in the claims file.

2. Schedule the Veteran for an examination in which the examiner determines whether it is as likely as not that the Veteran's current depression is related to or caused by the Veteran's service.  The examiner is specifically asked to address the Veteran's contentions that his memories of racial incidents in service, as well as his sadness at leaving the military cause his depression.

3. Schedule the Veteran for an examination in which the examiner determines whether it is as likely as not that the Veteran's current headaches are related to or caused by the Veteran's service or any of his service-connected conditions.

4. Schedule the Veteran for an examination in which the examiner determines whether it is as likely as not that the Veteran's current dizziness is related to or caused by the Veteran's service or any of his service-connected conditions.

5. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


